            Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 1 of 9



                                                                              sealed
                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA


       V.                                                  Cr. No.


 1. ERICK LOPEZ FLORES,
      A/K/A "MAYIMBU";
 2. HENRI SALVADOR GUTIERREZ,                              Violation:

       A/K/A "PERVERSO";
                                                           Count One:
 3. ELISEO VAQUERANO CANAS,
                                                           Conspiracy to Conduct
       A/K/A "PELIGROSO";                                  Enterprise Affairs Through
 4. JONATHAN TERCERO YANES,                                a Pattern of Racketeering
            A/K/A "DESALMADO";                             Activity (18 U.S.C.§ 1962(d))
 5.   MARLOS REYES,
            A/K/A "SILENCIO"; and
                                                           RICO Forfeiture Allegation:
 6.   DJAVIER DUGGINS
                                                           18 U.S.C. § 1963
            A/K/A "HAZE,"

                        Defendants.




                                          INDICTMENT


                                          COUNT ONE:
                   18 U.S.C. §1962(d) —Conspiracy to Conduct Enterprise Affairs
                            Through a Pattern of Racketeering Activity

The Grand Jury charges that:

                                           Introduction


       At all times relevant to this Indictment:


                                          The Enterprise

        1.       La Mara Salvatrucha, also known as the MS-13 criminal organization (hereinafter

"MS-13"), is composed primarily of immigrants or descendants of immigrants from Central

America, with members operating throughout Massachusetts, including Boston, Lynn, Everett,
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 2 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 3 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 4 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 5 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 6 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 7 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 8 of 9
Case 1:18-cr-10450-MLW Document 3 Filed 11/28/18 Page 9 of 9
